
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 910
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 8, 2011
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Clean Air Act to prohibit the
		  Administrator of the Environmental Protection Agency from promulgating any
		  regulation concerning, taking action relating to, or taking into consideration
		  the emission of a greenhouse gas to address climate change, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Tax Prevention Act of
			 2011.
		2.No
			 Regulation of emissions of greenhouse gasesTitle III of the Clean Air Act
			 (42 U.S.C. 7601 et
			 seq.) is amended by adding at the end the following:
			
				330.No Regulation
				of emissions of greenhouse gases
					(a)DefinitionIn
				this section, the term greenhouse gas means any of the
				following:
						(1)Water
				vapor.
						(2)Carbon
				dioxide.
						(3)Methane.
						(4)Nitrous
				oxide.
						(5)Sulfur
				hexafluoride.
						(6)Hydrofluorocarbons.
						(7)Perfluorocarbons.
						(8)Any other
				substance subject to, or proposed to be subject to, regulation, action, or
				consideration under this Act to address climate change.
						(b)Limitation on
				agency action
						(1)Limitation
							(A)In
				generalThe Administrator may not, under this Act, promulgate any
				regulation concerning, take action relating to, or take into consideration the
				emission of a greenhouse gas to address climate change.
							(B)Air pollutant
				definitionThe definition of the term air pollutant
				in section 302(g) does not include a greenhouse gas. Notwithstanding the
				previous sentence, such definition may include a greenhouse gas for purposes of
				addressing concerns other than climate change.
							(2)ExceptionsParagraph
				(1) does not prohibit the following:
							(A)Notwithstanding paragraph (4)(B),
				implementation and enforcement of the rule entitled Light-Duty Vehicle
				Greenhouse Gas Emission Standards and Corporate Average Fuel Economy
				Standards (as published at 75 Fed. Reg. 25324 (May 7, 2010) and without
				further revision) and finalization, implementation, enforcement, and revision
				of the proposed rule entitled Greenhouse Gas Emissions Standards and
				Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and
				Vehicles published at 75 Fed. Reg. 74152 (November 30, 2010).
							(B)Implementation and
				enforcement of section 211(o).
							(C)Statutorily authorized Federal research,
				development, demonstration programs and voluntary programs addressing climate
				change.
							(D)Implementation and
				enforcement of title VI to the extent such implementation or enforcement only
				involves one or more class I substances or class II substances (as such terms
				are defined in section 601).
							(E)Implementation and
				enforcement of section 821 (42 U.S.C. 7651k note) of
				Public Law
				101–549 (commonly referred to as the Clean Air Act
				Amendments of 1990).
							(3)Inapplicability
				of provisionsNothing listed in paragraph (2) shall cause a
				greenhouse gas to be subject to part C of title I (relating to prevention of
				significant deterioration of air quality) or considered an air pollutant for
				purposes of title V (relating to permits).
						(4)Certain prior
				agency actionsThe following rules and actions (including any
				supplement or revision to such rules and actions) are repealed and shall have
				no legal effect:
							(A)Mandatory
				Reporting of Greenhouse Gases, published at 74 Fed. Reg. 56260 (October
				30, 2009).
							(B)Endangerment
				and Cause or Contribute Findings for Greenhouse Gases Under Section 202(a) of
				the Clean Air Act, published at 74 Fed. Reg. 66496 (December 15,
				2009).
							(C)Reconsideration
				of Interpretation of Regulations That Determine Pollutants Covered by Clean Air
				Act Permitting Programs, published at 75 Fed. Reg. 17004 (April 2,
				2010) and the memorandum from Stephen L. Johnson, Environmental Protection
				Agency (EPA) Administrator, to EPA Regional Administrators, concerning
				EPA’s Interpretation of Regulations that Determine Pollutants Covered by
				Federal Prevention of Significant Deterioration (PSD) Permit Program
				(December 18, 2008).
							(D)Prevention
				of Significant Deterioration and Title V Greenhouse Gas Tailoring Rule,
				published at 75 Fed. Reg. 31514 (June 3, 2010).
							(E)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Substantial Inadequacy and SIP Call, published at 75 Fed. Reg. 77698
				(December 13, 2010).
							(F)Action To Ensure Authority To Issue
				Permits Under the Prevention of Significant Deterioration Program to Sources of
				Greenhouse Gas Emissions: Finding of Failure To Submit State Implementation
				Plan Revisions Required for Greenhouse Gases, published at 75 Fed. Reg.
				81874 (December 29, 2010).
							(G)Action to
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Federal
				Implementation Plan, published at 75 Fed. Reg. 82246 (December 30,
				2010).
							(H)Action to
				Ensure Authority to Implement Title V Permitting Programs Under the Greenhouse
				Gas Tailoring Rule, published at 75 Fed. Reg. 82254 (December 30,
				2010).
							(I)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program, published at 75 Fed. Reg. 82430 (December 30,
				2010).
							(J)Limitation
				of Approval of Prevention of Significant Deterioration Provisions Concerning
				Greenhouse Gas Emitting-Sources in State Implementation Plans,
				published at 75 Fed. Reg. 82536 (December 30, 2010).
							(K)Determinations Concerning Need for
				Error Correction, Partial Approval and Partial Disapproval, and Federal
				Implementation Plan Regarding Texas Prevention of Significant Deterioration
				Program; Proposed Rule, published at 75 Fed. Reg. 82365 (December 30,
				2010).
							(L)Except for actions
				listed in paragraph (2), any other Federal action under this Act occurring
				before the date of enactment of this section that applies a stationary source
				permitting requirement or an emissions standard for a greenhouse gas to address
				climate change.
							(5)State
				action
							(A)No
				limitationThis section does
				not limit or otherwise affect the authority of a State to adopt, amend,
				enforce, or repeal State laws and regulations pertaining to the emission of a
				greenhouse gas.
							(B)Exception
								(i)RuleNotwithstanding
				subparagraph (A), any provision described in clause (ii)—
									(I)is not federally
				enforceable;
									(II)is not deemed to
				be a part of Federal law; and
									(III)is deemed to be
				stricken from the plan described in clause (ii)(I) or the program or permit
				described in clause (ii)(II), as applicable.
									(ii)Provision
				definedFor purposes of clause (i), the term
				provision means any provision that—
									(I)is contained in a State implementation plan
				under section 110 and authorizes or requires a limitation on, or imposes a
				permit requirement for, the emission of a greenhouse gas to address climate
				change; or
									(II)is part of an operating permit program
				under title V, or a permit issued pursuant to title V, and authorizes or
				requires a limitation on the emission of a greenhouse gas to address climate
				change.
									(C)Action by
				AdministratorThe Administrator may not approve or make federally
				enforceable any provision described in subparagraph
				(B)(ii).
							.
		3.Preserving one
			 national standard for automobilesSection 209(b) of the Clean Air Act
			 (42 U.S.C.
			 7543) is amended by adding at the end the following:
			
				(4)With respect to standards for emissions of
				greenhouse gases (as defined in section 330) for model year 2017 or any
				subsequent model year new motor vehicles and new motor vehicle engines—
					(A)the Administrator may not waive
				application of subsection (a); and
					(B)no waiver granted prior to the date of
				enactment of this paragraph may be construed to waive the application of
				subsection
				(a).
					.
		4.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)there is
			 established scientific concern over warming of the climate system based upon
			 evidence from observations of increases in global average air and ocean
			 temperatures, widespread melting of snow and ice, and rising global average sea
			 level;
			(2)addressing climate
			 change is an international issue, involving complex scientific and economic
			 considerations;
			(3)the United States
			 has a role to play in resolving global climate change matters on an
			 international basis; and
			(4)Congress should
			 fulfill that role by developing policies that do not adversely affect the
			 American economy, energy supplies, and employment.
			
	
		
			Passed the House of
			 Representatives April 7, 2011.
			Karen L. Haas,
			Clerk
		
	
